MEMORANDUM**
Federal prisoner, Freddie Lee Harris, appeals pro se the denial of his Federal Rules of Criminal Procedure 12(b) motion to dismiss the indictment, filed twelve years after his conviction became final. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Harris contends that the indictment should be dismissed because the it was constitutionally defective. However, the district court correctly denied Harris’ 12(b) motion for lack of jurisdiction because he did not raise his claims prior to trial, or during the pendency of his proceedings. See Fed.R.Crim.P. 12(e). Moreover, the alleged defect in the indictment would not deprive the district court of subject matter jurisdiction over Harris’ case. See United States v. Cotton, 535 U.S. 625, 630, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.